PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Seawell, Scott, Albert
Application No. 16/501,907
Filed: 1 Jul 2019
For: Telescopically adjustable task tray for mobile elevated work platforms

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.181, filed October 27, 2021 and supplemented on February 4, 2022 and February 16, 2022, requesting withdrawal of the holding of abandonment in the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704.

A non-final Office action, mailed January 21, 2021, set a three month period for reply. Extensions of time were available under 37 CFR 1.136(a). The Office has no record of receiving a timely reply in Application No. 16/501,907. Therefore, the Office considered the application abandoned on April 22, 2021. A Notice of Abandonment was mailed on August 17, 2021.

Petitioner asserts a proper reply was timely filed in the Office on April 16, 2021. However, applicant listed an incorrect application number in the header of the document titled, “AMENDMENTS”. Applicant listed Application No. 62/763,849 instead of Application No. 16/501,907. It is noted that Application No. 62/763,849 was filed within 12 months of the date Application No. 16/501,907 was filed and the sole inventor of both applications is the same. However, due to applicant’s error in identifying the application to which the reply was directed, the April 16, 2021 reply was housed in Application No. 62/763,849.

If petitioner would like the Office to transfer the papers filed on April 16, 2021 from Application No. 62/763,849 to Application No. 16/501,907, then petitioner is requested to file a petition under 37 CFR 1.182 requesting the transfer. The micro entity petition fee is $105. 

In addition to filing a petition under 37 CFR 1.182 in Application No. 16/501,907, petitioner should file a renewed petition under 37 CFR 1.181 in Application No. 16/501,907 requesting withdrawal of the holding of abandonment, because once the April 16, 2021 documents are 

Please note that the Office has not recognized a benefit claim to Application No. 62/763,849 in Application No. 16/501,907.  A benefit claim cannot be set forth in the first line of the specification. It must be presented in an Application Data Sheet within 4 months of the date the nonprovisional application was filed or 16 months from the date the provisional application was filed (37 CFR 1.78(a)(4)0. Since a proper benefit claim was not presented within the aforementioned time frames, a petition under 37 CFR 1.78(c) is necessary to claim benefit of Application No. 62/763,849.

A petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m)($525 for a micro entity); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

For petitioner’s convenience, a blank copy of form PTO/SB/445 - PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISIONAL APPLICATION (37 CFR 1.78(c)) is enclosed.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

Registered users may file via EFS-Web.1

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

ENCLOSURES: 	form PTO/SB/445 - PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISIONAL APPLICATION (37 CFR 1.78(c)) and

			Privacy Act Statement.






    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).